A re-examination of this case has confirmed our opinion that plaintiff is not entitled to the homestead exemption claimed by him.
In considering the question of the damages awarded on the dissolution of the injunction, we are confronted by two propositions, viz.: Whether, because of the homestead exemption attaching to a certain bay mule seized and advertised for sale with the land, any damages whatever can be allowed, and whether the law authorizing the imposition of statutory damages is applicable to a case in which the facts are as disclosed by this record.
First. The mule in question was never removed from plaintiff's land. Mr. Ben Hiser, plaintiff's son-in-law, with whom plaintiff resides, was appointed by the sheriff keeper of the mule at the time of the seizure. Subsequently, the mule, until it became crippled, was used in plowing plaintiff's land. The evidence shows that prior to the filing of the injunction suit the sheriff was instructed orally by defendants' attorney to release the mule from seizure. It is true Mr. Hiser testified he was never notified of the release, but plaintiff appears to have been aware of the fact, because he stated, when asked by his attorney if he owned property other than that which had been seized, that he owned "one mule." Plaintiff's attorney then asked the question, "Well, it was seized too, wasn't it?" To which plaintiff answered, "Well, No. Yes, it was seized too." *Page 886 
The question of the seizure of the mule was not apparently seriously considered on the trial of the case in the district court. In any event, plaintiff was expressly informed at that time by the testimony of defendants' attorney that defendant had surrendered any claim to the mule. Nevertheless, plaintiff persisted in his attempt to enjoin the execution of defendants' judgments against his real estate, which was the real purpose of his injunction suit. He vigorously contested the legality of the seizure of this property, both in the court below and in this court. It was his nonsuccess in that respect which renders him responsible in damages to defendants.
Second. H.W. Pruitt recovered judgment for $3,215.80, with interest, in his damage suit against J.B. Brantley, and L.M. Hays recovered judgment for $385.19, with interest, in his damage suit against J.B. Brantley.
Pruitt, in his rule to dissolve the injunction, prayed for the recovery from Brantley and his surety of $200 attorney fees and 20 per cent. on the amount of the judgment enjoined, aggregating $700, as statutory damages.
Hays, in his rule to dissolve the injunction, prayed for the recovery from Brantley and his surety of $100 attorney fees and 20 per cent. on the amount of the judgment enjoined, aggregating $100, as statutory damages.
The court below did not allow any damages for attorney fees, but it did allow the 20 per cent. statutory damages claimed, less the 5 per cent. interest provided in the judgments enjoined; the 15 per cent. allowed as damages amounting to $482.37 in the case of Pruitt, and to $57.76 in the case of Hays.
Article 304 of the Code of Practice provides that in a judgment dissolving an injunction *Page 887 
against the execution of a judgment, the judge shall at the same time condemn the plaintiff and his surety, jointly and severally, to pay the defendant interest at 8 per cent. per annum on the amount of the judgment enjoined, and not more than 20 per cent. as damages, unless damages to a greater amount be proved.
The codal provision is the reproduction of section 8 of Act No. 262 of 1855, page 325, which is, itself, with the exception of the reduction of the rate of interest from 10 per cent. to 8 per cent., the re-enactment of section 3 of Act No. 48 of 1831, page 102. And it has been repeatedly held under the statutes and the codal article that it is only where a money judgment is enjoined that damages can be awarded on the dissolution of an injunction. Willis v. Elam, 28 La. Ann. 857; Morris v. Bienvenu, 30 La. Ann. 878; Green v. Reagan, 32 La. Ann. 977; Verges v. Gonzales, 33 La. Ann. 410.
Appellant complains of the award of statutory damages on the dissolution of the injunctions on the ground that the injunctive process was not invoked against the execution of a money judgment but simply against the seizing of specific property, and that appellees' remedy, if any, is confined to a suit on the injunction bonds.
Both judgments enjoined are unquestionably money judgments. Each is for a specific sum, and represents in money the judicial award for damages suffered by the judgment creditor in an automobile accident. And this court has expressly decided that the statutory damages may be allowed on the dissolution of an injunction against the sale of specific property seized in the execution of a money *Page 888 
judgment. Betts v. Mougin, 15 La. Ann. 52; Rivet v. George M. Murrell Planting  Mfg. Co., 121 La. 201, 46 So. 210, 126 Am. St. Rep. 320. In fact, with the exception of the seizure of incorporeal rights, it is difficult to understand how a judgment ordering the payment of a sum of money can be executed unless specific property, movable or immovable, is seized and sold under a writ of fieri facias.
The objection that because of the amount of the judgment enjoined the statutory penalty might be wholly out of proportion to the value of the specific property seized is successfully answered by the codal provision itself, which vests unlimited discretion in the court in the assessment of the 20 per cent. penalty. See Arnous v. Lesassier, 12 La. 124; Wilcox v. Bundy,13 La. 381; De Lizardi v. Hardaway, 8 Rob. 20; Barrow v. Bank of Louisiana, 2 La. Ann. 453; Wise v. Guthrie, 11 La. Ann. 91; Donnell v. Parrott, 13 La. Ann. 251. But while the assessment of statutory damages is within the court's discretion, it is otherwise as to the interest which, under the imperative language of the codal provision, must be allowed at such rate as will make the interest equal to 8 per cent. from the issuance of the injunction to its dissolution. Dabbs v. Hemken, 3 Rob. 123; De Lizardi v. Hardaway, 8 Rob. 20; Stafford v. Mead, 9 Rob. 142; Whittemore v. Watts, 10 Rob. 39; Aillet v. Henry, 2 La. Ann. 145; Dwight v. Richard, 4 La. Ann. 240; Erwin v. Bank of Kentucky, 5 La. Ann. 1; Maxwell v. Mallard  Armistead, 5 La. Ann. 702; Woods v. Wylie  Egana, 8 La. Ann. 18; Hood v. Knox, 8 La. Ann. 73; Mills v. Jones, 9 La. Ann. 11; Watkins v. Gibbins, 10 La. Ann. 142; City of New Orleans v. Cordeviolle, 10 La. Ann. 734; Davis v. Carroll, *Page 889
11 La. Ann. 705; Todd v. Paton  Co., 12 La. Ann. 88; Crow v. Bank, 12 La. Ann. 692; Davis v. Compton, 13 La. Ann. 396; Raiford v. Wood, 14 La. Ann. 116; Lallande v. Ingram, 19 La. Ann. 364.
The court below did not award any damages in the way of interest as provided by the statute, and neither of the appellees has asked, by appeal or by answer to the appeal, for any amendment of the judgment in that respect.
The damages authorized by article 304 of the Code of Practice are punitory in their character. Meaux v. Pittman, 35 La. Ann. 361; Whitney-Central Nat. Bank v. Sinnott, 136 La. 95, 66 So. 551; Kentwood Bank v. McClendon, 152 La. 489, 93 So. 748. Considering this fact in connection with the circumstances of this case, we have concluded that the damages awarded by the district court are excessive. The tract of land against which the execution is sought consists of 145 acres, which, as we read the whole testimony in the case, is worth not over $1,000. An allowance of punitory damages totaling $540.13, with 5 per cent. interest thereon until paid, for arresting the execution of two judgments aggregating $3,600.99, with interest thereon, against a tract of land of such small value is entirely too large. We think the damages in favor of Pruitt should be reduced to $100, and that the damages in favor of Hays should be reduced to $50; Brantley to pay the costs of the appeals. Cf. Amet v. Boyer, 42 La. Ann. 831, 8 So. 588.
For the reasons assigned, the judgment herein appealed from in favor of Herschel W. Pruitt is amended by reducing the amount of damages awarded to $100, and the judgment *Page 890 
herein appealed from in favor of Lem M. Hays is amended by reducing the amount of damages awarded to $50, costs of both appeals to be paid by the appellant Brantley; and, as thus amended, the said judgments are affirmed. The right of the appellees to ask for a rehearing is reserved.
O'NIELL, C.J., and OVERTON, J., dissent from the allowance of damages.
ST. PAUL, J., takes no part.